DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claim 4 recites the limitation "the channel" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Channel has been interpreted as a recess for the purpose of examination. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8, 18,20,24 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ayres (US Patent Application Publication No. 20170173769 A1).
Regarding claim 1, Ayres discloses a tool adapted for use with a diffuser cartridge (Figure 2:24): and a fluid containment vessel (Figure 1:12) comprising:
a bottom segment (Figure 7:36) having:
a first end portion (Figure7:42) complementary in shape to a diffuser cartridge and adapted to be selectively engageable with the diffuser cartridge; and
a second end portion (Figure 7:44) having a connector tongue (Figure 7:58);
an intermediate segment (Figure 7:38) having:
a first end portion (Figure 7:62) having a connector groove (Figure 7:68) adapted to releasably engage with the connector tongue (Figure 7:58) of the bottom segment (Figure 1:36); and
a second end portion (Figure 7:64) having connector tongue (Figure 7:74);
a top segment (Figure 7:40) having:
a first end portion (Figure 7:76) having a connector groove (Figure 7:80) adapted to releasably engage with the connector tongue (Figure 7:74) of the intermediate segment (Figure 7:38); and
a second end portion having a handle (Figure 7:78);
wherein attachment of the bottom segment to the intermediate segment and the intermediate segment to the top segment places the tool in an assembled configuration (see Figure 6, assembled configuration).
Regarding claim 2, Ayres discloses the tool recited in Claim 1, wherein the bottom segment (Figure 7:36) includes a cavity (Figure 7:50) adapted to receive a portion of the diffuser cartridge (Figure 1:24) when the first end portion (Figure 7:46) of the bottom segment (Figure 7:36) is engaged with the diffuser cartridge.  See Figure 8.
Regarding claim 3, Ayres discloses the tool recited in Claim 1, wherein the bottom segment (Figure 7:36) includes a recess (Figure 7:48) adapted to receive a portion (Figure 8: 54) of the diffuser cartridge (Figure 1:24) to effectuate engagement between the bottom segment and the diffuser cartridge.
Regarding claim 4, Ayres discloses the tool recited in Claim 3, wherein the channel (Figure 7:48) includes an axial segment (Figure 7:50) and a radial segment (Figure 7:52).
Regarding claim 5, Ayres discloses the tool recited in Claim 1, wherein the top segment (Figure 7:40) includes an enlarged end portion (Figure 7:78) opposite the top segment connector (Figure 7:80).
Regarding claim 6, Ayres discloses the tool recited in Claim 1, wherein the bottom segment (Figure 7:36), intermediate segment (Figure 7:38) and top segment (Figure 7:40) are formed from a plastic material (Paragraph [0016], first sentence).
Regarding claim 7, Ayres discloses the tool recited in Claim 1, wherein the intermediate segment (Figure 7:38) and portions of the top (Figure 7:40) and bottom segments (Figure 7:36): each define an outer diameter substantially equal to each other.
Regarding claim 8, Ayres discloses the tool recited in Claim 1, wherein the top segment (Figure 7:40), intermediate segment (Figure 7:38) and the bottom segment (Figure 7:36) are selectively transitional between a disengaged configuration, wherein the top segment, bottom segment and intermediate segment segments are detached from each other, and an assembled configuration wherein the top segment, bottom segment and intermediate segment are attached to each other.  See Figures 6 and 7; Figure 6 shows the assembled configuration and Figure 7 shows the disengaged configuration.
Regarding claim 18, Ayres discloses a tool adapted for use with a diffuser and fluid containment vessel comprising:
a plurality of connector segments comprising:
a bottom segment (Figure 7:36) comprising:
a first end portion (Figure 7:46) complementary in shape to a diffuser cartridge (Figure 1:24) and adapted to be selectively engageable with the diffuser cartridge; and
a second end portion (Figure 7:44) comprising a connector tongue (Figure 7:58);
a top segment (Figure 7:38) comprising:
a first end portion (Figure 7:62) having a connector groove (Figure 7:68) adapted to releasably engage with the connector tongue (Figure 7:58) of the second end portion (Figure 7:44) of the bottom segment (Figure 7:36); and
a second end portion (Figure 7:64) having a handle (Figure 7:72);
wherein attachment of the bottom segment to the top segment places the tool in an assembled configuration The top segment is being interpreted as the intermediate segment, in reference to the bottom segment. The second end portion handle of the top segment is being interpreted as the first end portion capable of being gripped.  
Regarding claim 20, Ayres discloses the tool recited in Claim 18 wherein the connector tongue (Figure 7:58) of the bottom segment (Figure 7:36) has a protrusion (Figure 7:60) formed on the connector tongue and the connector groove (Figure 7:80) of the top segment (Figure 7:40) has a recess formed in the connector groove wherein the protrusion is receivable into the recess formed in the connector groove of the top segment.
Regarding claim 24, Ayres discloses a tool adapted for use with a diffuser cartridge (Figure 1:24) and a fluid containment vessel (Figure 1:12) comprising: 
-a bottom segment (Figure 1:36) having: 
a first end portion (Figure 1:42) complementary in shape to a diffuser cartridge and adapted to be selectively engageable with the diffuser cartridge; 
and a second end portion (Figure 7:44) having one of a connector tongue (Figure 7:58) or connector groove; 
-an intermediate segment (Figure 7:38) having: 
a first end portion (Figure 7:62) having one of a connector groove or connector tongue adapted to releasably engage with the connector tongue or the connector groove (Figure 7:68) of the bottom segment; 
and a second end portion (Figure 7:64) having one of a connector tongue (Figure 7:74) or connector groove; 
-a top segment (Figure 7:40) having: 
a first end portion (Figure 7:76) having one of a connector groove (Figure 7:80) or connector tongue adapted to releasably engage with the connector tongue or connector groove of the second end portion of the intermediate segment; 
and a second end portion (Figure 7:78) having a handle; wherein attachment of the bottom segment to the intermediate segment and the intermediate segment to the top segment places the tool in an assembled configuration.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ayres (US Patent Application Publication No. US 20170173769 A1) as applied to claim 1 above, and further in view of Meinzer (US Patent Application Publication No. 9757851 B2).
Regarding claim 9, Ayres discloses the tool according to claim 1, wherein the connector tongue (Figure 7:58) of the bottom segment (Figure 7:36) matingly engages with the connector groove (Figure 7:68) of the intermediate segment (Figure 7:38).
Ayres does not disclose the connector tongue of the bottom segment has a recess formed in the tongue and the connector groove of the intermediate segment has a protrusion formed in the connector groove wherein the protrusion is receivable into the recess formed in the connector tongue of the bottom segment.
Meinzer teaches the connector tongue (Figure 1: 102/110) of the bottom segment (Figure 1:102/102A) has a recess (Figure 1:102/114) formed in the tongue and the connector groove (Figure 3A/180) of the intermediate segment (Figure 3A:120) has a protrusion (Figure 3A:182) formed in the connector groove wherein the protrusion is receivable into the recess formed in the connector tongue of the bottom segment.
 
    PNG
    media_image1.png
    691
    836
    media_image1.png
    Greyscale

It would have been obvious to one or ordinary skill in the art to combine Ayres, a tool having a plurality of engaging protruding or recessing segments with Meinzer, a tool having recessing or protruding elements inside of the connector tongues or grooves in order to improve the connection between elements while the vessel cap is secured. 
Regarding claim 10, Ayres discloses the tool recited in claim 1 wherein the connector tongue of the intermediate segment matingly engages with the connector groove of the top segment. 
Ayres does not disclose the connector tongue of the intermediate segment has a recess formed in the tongue and the connector groove of the top segment has a protrusion formed in the connector groove wherein the protrusion is receivable into the recess formed in the connector tongue of the intermediate segment.
                 Meinzer teaches the connector tongue (Figure 3A:110) of the intermediate segment (Figure 3A:120) has a recess (Figure 3A:114) formed in the tongue and the connector groove (Figure 1, section 106, near element120) of the top segment (Figure 1, section 106, element106B) has a protrusion (Figure 1, section 106, near element120) formed in the connector groove wherein the protrusion is receivable into the recess formed in the connector tongue of the intermediate segment ([29], lines 1-5; [26], lines 1-6).

    PNG
    media_image2.png
    459
    644
    media_image2.png
    Greyscale

It would have been obvious to one or ordinary skill in the art to combine Ayres, a tool having a plurality of engaging protruding or recessing segments with Meinzer, a tool having recessing or protruding elements inside of the connector tongues or grooves in order to improve the connection between elements while the vessel cap is secured. 
Regarding claim 11, Ayres discloses the tool recited in claim 1 wherein the connector tongue of the bottom segment matingly engages with the connector groove of the intermediate segment.
Ayres does not disclose the connector tongue of the bottom segment has a protrusion formed on the tongue and the connector groove of the intermediate segment has a recess formed in the connector groove wherein the protrusion is receivable into the recess formed in the connector grove of intermediate segment.
Meinzer teaches the connector tongue (Figure 1, section 102, element 110) of the bottom segment (Figure 1:102A) has a protrusion (Figure 1, section 102, element112) formed on the tongue and the connector groove (Figure 1, section 104, near element 120) of the intermediate segment (Figure 1, section 104, element 104B) has a recess (Figure 1, section 104, near element 120) formed in the connector groove wherein the protrusion is receivable into the recess formed in the connector grove of intermediate segment ([29], lines 1-5; [26], lines 1-6).
It would have been obvious to one or ordinary skill in the art to combine Ayres, a tool having a plurality of engaging protruding or recessing segments with Meinzer, a tool having recessing or protruding elements inside of the connector tongues or grooves in order to improve the connection between elements while the vessel cap is secured .
Regarding claim 12, Ayres discloses the tool recited in claim 1 wherein the connector tongue of the intermediate segment has a protrusion formed on the tongue and the connector groove of the top segment has a recess formed in the connector groove wherein the protrusion is receivable into the recess formed in the connector groove of the top segment.
Ayres does not disclose the tool wherein the connector tongue of the intermediate segment has a protrusion formed on the tongue and the connector groove of the top segment has a recess formed in the connector groove wherein the protrusion is receivable into the recess formed in the connector groove of the top segment.
Meinzer teaches the tool wherein the connector tongue (Figure 1, section 104, element110) of the intermediate segment (Figure 1, section 104, element104B) has a protrusion (Figure 1, section 104, element112) formed on the tongue and the connector groove (Figure 1, section 106, element120) of the top segment (Figure 1, section 106,106B) has a recess (Figure 1, section 106, element120) formed in the connector groove wherein the protrusion is receivable into the recess formed in the connector groove of the top segment ([29], lines 1-5; [26], lines 1-6)..
It would have been obvious to one or ordinary skill in the art to combine Ayres, a tool having a plurality of engaging protruding or recessing segments with Meinzer, a tool having recessing or protruding elements inside of the connector tongues or grooves in order to improve the connection between elements while the vessel cap is secured .
Claim(s) 13,15,16,17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ayres (US Patent Application Publication No. 20170173769 A1), as applied to, and further in view of Meinzer (US Patent Application Publication No. 9757851 B2).
Regarding claim 13, Ayres discloses a tool adapted for use with a diffuser cartridge and a fluid containment vessel comprising: a bottom segment (Figure 7:36) having: a first end portion (Figure 7:42) complementary in shape to a diffuser cartridge (Figure 1:24) and adapted to be selectively engageable with the diffuser cartridge; and a second end portion (Figure 7:58), an intermediate segment (Figure 7:38) having: a first end portion (Figure 7:62) adapted to releasably engage with the bottom segment (Figure 7:36); and a second end portion (Figure 7:64); and a top segment (Figure 7:40) having: a first end portion adapted to releasably engage with the intermediate segment (Figure 7:38); and a second end portion (Figure 7:78) having a handle; wherein attachment of the bottom segment to the intermediate segment and the intermediate segment to the top segment places the tool in an assembled configuration (Figure 6). 
Ayres does not disclose the second end portion having a connector groove; the first end portion of the intermediate segment having a connector tongue adapted to releasably engage with the connector groove of the bottom segment; and the second end portion of the intermediate segment having connector groove; the first end portion of the top segment having a connector tongue adapted to releasably engage with the connector groove of the second end portion of the intermediate segment.
Meinzer teaches the use of a tool having recessing or protruding elements inside of connector tongues or grooves, and specifically teaches a bottom segment (Figure 1, section 102, element102B) second end portion having a connector groove; an intermediate segment (Figure 3A:104A) having: a first end portion having a connector tongue (Figure 1, section 104, element120) adapted to releasably engage with the connector groove (Figure 1, section 102, element114) of the bottom segment (Figure 1, section 102, element102B); and a second end portion having connector groove (Figure 3A:114); a top segment (Figure 1, section 106, element106B) having: a first end portion having a connector tongue (Figure 1, section 106, element120) adapted to releasably engage with the connector groove of the second end portion of the intermediate segment; and a second end portion having a handle (Figure 1, section 106, element106A); wherein attachment of the bottom segment to the intermediate segment and the intermediate segment to the top segment places the tool in an assembled configuration.
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention, to have modified the invention of Ayres, to have the second end portion having a connector groove; the first end portion of the intermediate segment having a connector tongue adapted to releasably engage with the connector groove of the bottom segment; and the second end portion of the intermediate segment having connector groove; the first end portion of the top segment having a connector tongue adapted to releasably engage with the connector groove of the second end portion of the intermediate segment in view of the teachings of Meinzer, in order to improve the connection between elements while the vessel cap is secured .
Furthermore, it is noted that Ayres connects the three segments similar to applicant’s claimed invention.  More specifically, in the case of the bottom and intermediate segments Ayres discloses the second end portion of the bottom segment having a connector tongue and the first end portion of the intermediate segment having a connector groove.  Therefore, the “connection members” are merely reversed.  Pursuant MPEP 2144.04-VI-A, it has been held that merely reversal of parts is an obvious modification.  Therefore, absent any criticality or statement of unexpected results, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ayres to have the second end portion having a connector groove; the first end portion of the intermediate segment having a connector tongue adapted to releasably engage with the connector groove of the bottom segment; and the second end portion of the intermediate segment having connector groove; the first end portion of the top segment having a connector tongue adapted to releasably engage with the connector groove of the second end portion of the intermediate segment, since such a modification would only require a mere reversal of parts to achieve the same results of interconnecting the plurality of segments.   
Regarding claim 15, Ayres as modified discloses the tool recited in claim 13.  Further Ayres as modified discloses the connector tongue of the top segment, the connector groove of the second end portion of the intermediate segment.
However, Ayres as modified does not explicitly disclose the connector tongue of the top segment having a recess formed in the tongue and the connector groove of the second end portion of the intermediate segment has a protrusion formed in the connector groove wherein the protrusion is receivable into the recess formed in the connector tongue of the top segment.  
.
Meinzer teaches the tool wherein the connector tongue (Figure 1, section 106, element120) of the top segment (Figure 1, section 106, element106B) has a recess (Figure 1, section 106, element120) formed in the tongue and the connector groove (Figure 3A:114) of the second end portion of the intermediate segment (Figure 3A:104A) has a protrusion (Figure 3A:112) formed in the connector groove wherein the protrusion is receivable into the recess formed in the connector tongue of the top segment ([29], lines 1-5; [26], lines 1-6).. The connector tongue and connector groove are interpreted to function similarly in this art. 
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to further modify Ayres by having the connector tongue of the top segment having a recess formed in the tongue and the connector groove of the second end portion of the intermediate segment having a protrusion formed in the connector groove wherein the protrusions is receivable into the recess formed in the connector tongue of the top segment in view of the teachings of  Meinzer in order to improve the connection between elements while the vessel cap is secured .
Furthermore, it is noted that Ayres connects the three segments similar to applicant’s claimed invention.  More specifically, in the case of the bottom and intermediate segments Ayres discloses the second end portion of the bottom segment having a connector tongue and the first end portion of the intermediate segment having a connector groove.  Therefore, the “connection members” are merely reversed.  Pursuant MPEP 2144.04-VI-A, it has been held that merely reversal of parts is an obvious modification.  Therefore, absent any criticality or statement of unexpected results, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ayres to have a second end portion having a connector groove; an intermediate segment having: a first end portion having a connector tongue adapted to releasably engage with the connector groove of the bottom segment; and a second end portion having connector groove; a top segment having: a first end portion having a connector tongue adapted to releasably engage with the connector groove of the second end portion of the intermediate segment; and a second end portion having a handle; wherein attachment of the bottom segment to the intermediate segment and the intermediate segment to the top segment places the tool in an assembled configuration, since such a modification would only require a mere reversal of parts to achieve the same results of interconnecting the plurality of segments.  
Regarding claim 16, Ayres as modified discloses the tool recited in claim 13.  Further, Ayres as modified discloses the connector tongue of the intermediate segment and the connector groove of the second end portion of the bottom segment.
However, Ayres as modified does not explicitly disclose the connector tongue of the first portion of the intermediate segment has a protrusion formed on the tongue and the connector groove of the second end portion of the bottom segment has a recess formed in the connector groove wherein the protrusion is receivable into the recess formed in the connector groove of the second end portion bottom segment. 
Meinzer teaches the use of a tool having recessing or protruding elements inside of connector tongues or grooves, and specifically teaches the connector tongue (Figure 1, section 104, element120) of the first portion of the intermediate segment (Figure 3A:104A) has a protrusion (Figure 3A:182) formed on the tongue and the connector groove (Figure 1, section 102, element114) of the second end portion of the bottom segment has a recess (Figure 1, section 102, element114) formed in the connector groove wherein the protrusion is receivable into the recess formed in the connector groove of the second end portion bottom segment ([29], lines 1-5; [26], lines 1-6).
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify Ayres, by having the connector tongue of the first portion of the intermediate segment having a protrusion formed on the tongue and the connector groove of the second end portion of the bottom segment having a recess formed in the connector groove wherein the protrusion is receivable into the recess formed in the connector groove of the second end portion bottom segment with Meinzer, in order to improve the connection between elements while the vessel cap is secured .
Regarding claim 17, Ayres as modified discloses the tool recited in claim 13. Further, Ayres as modified discloses the connector tongue of the top segment and the connector groove of the second end portion of the intermediate segment.
However, Ayres as modified does not explicitly disclose the connector tongue of the top segment has a protrusion formed on the tongue and the connector groove of the second end portion of the intermediate segment has a recess formed in the connector groove -17-wherein the protrusion is receivable into the recess formed in the connector groove of the second end portion of the intermediate segment. 
Meinzer teaches the use of a tool having recessing or protruding elements inside of connector tongues or grooves, and specifically teaches the connector tongue (Figure 1, section 102, element120) of the top segment (Figure 1, section 102, element102B) has a protrusion (Figure 1, section 102, near element 120) formed on the tongue and the connector groove (Figure 3A:114) of the second end portion of the intermediate segment has a recess formed in the connector groove wherein the protrusion is receivable into the recess formed in the connector groove of the second end portion of the intermediate segment ([29], lines 1-5; [26], lines 1-6).
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify Ayres, by having the connector tongue of the top segment having a protrusion formed on the tongue and the connector groove of the second end portion of the intermediate segment having a recess formed in the connector groove wherein the protrusion is receivable into the recess formed in the connector groove of the second end portion of the intermediate segment with Meinzer, in order to improve the connection between elements while the vessel cap is secured .
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ayres (US Patent Application Publication No. 20170173769 A1), as applied to claim 18 above, and further in view of Meinzer (US Patent Application Publication No. 9757851 B2).
Regarding claim 19,  Ayres discloses the tool recited in claim 18. Further, Ayres discloses the connector tongue of the bottom segment and the connector groove of the top segment. , 
However, Ayres as modified does not explicitly disclose the connector tongue of the bottom segment has a recess formed in the tongue and the connector groove of the top segment has a protrusion formed in the connector groove wherein the protrusion is receivable into the recess formed in the connector tongue of the bottom segment.
Meinzer teaches the use of a tool having recessing or protruding elements inside of connector tongues or grooves, and specifically teaches the connector tongue (Figure 1, section 102, element110) of the bottom segment has a recess (Figure 1, section 102, element114) formed in the tongue and the connector groove (Figure 1, section 106, element120) of the top segment has a protrusion (Figure 1, section 106, element 120) formed in the connector groove wherein the protrusion is receivable into the recess formed in the connector tongue of the bottom segment ([29], lines 1-5; [26], lines 1-6).
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify Ayres, by having the connector tongue of the bottom segment having a recess formed in the tongue and the connector groove of the top segment having a protrusion formed in the connector groove wherein the protrusion is receivable into the recess formed in the connector tongue of the bottom segment with Meinzer, in order to improve the connection between elements while the vessel cap is secured .
Claim(s) 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ayres (US Patent Application Publication No. 20170173769 A1), as applied to claim 21, and further in view of Meinzer (US Patent Application Publication No. 9757851 B2).
Regarding claim 21, Ayres discloses the tool adapted for use with a diffuser and fluid containment vessel comprising: a plurality of connector segments comprising: a bottom segment (Figure 7:36) comprising: -18-a first end portion (Figure 7:42) complementary in shape to a diffuser cartridge (Figure 1:24)and adapted to be selectively engageable with the diffuser cartridge; and; a second end portion (Figure 7:44); and a top segment (Figure 7:38) comprising: a first end portion (Figure 7:62); and a second portion having a handle (Figure 7:64); wherein attachment of the bottom segment to the top segment places the tool in an assembled configuration.
                   However, Ayres as modified does not explicitly disclose the second end portion of the bottom segment comprising a connector groove; the first end portion of the top segment having a connector tongue adapted to releasably engage with the connector groove of the second end portion of the bottom segment.Meinzer teaches the use of a tool having recessing or protruding elements inside of connector tongues or grooves, and specifically teaches a top segment (Figure 1, section 106, element106A) comprising a connector tongue (Figure 1, section 106, element120) adapted to releasably engage with the connector groove (Figure 1, section 102, element114) of the second end portion of the bottom segment (Figure 1, section 102, element102B); and a second end portion having a handle (Figure 1, section 106, element106A); wherein attachment of the bottom segment to the top segment places the tool in an assembled configuration.
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify Ayres, by having the top segment connector tongue adapted to releasably engage with the connector groove of the second end portion of the bottom segment with Meinzer, in order to improve the connection between elements while the vessel cap is secured .
 Regarding claim 22, Ayres as modified discloses the tool recited in claim 21.  Further, Ayres as modified discloses the connector tongue of the top segment and the connector groove of the bottom segment.
However, Ayres as modified does not explicitly disclose the connector tongue of the top segment has a recess formed in the tongue and the connector groove of the bottom segment has a protrusion formed in the connector groove wherein the protrusion is receivable into the recess formed in the connector tongue of the top segment.
Meinzer teaches the use of a tool having recessing or protruding elements inside of connector tongues or grooves, and specifically teaches connector tongue (Figure 1, section 106, element 120) of the top segment (Figure 1, section 106, element 106A) has a recess (Figure 1, section 106, element 120) formed in the tongue and the connector groove (Figure 1, section 102, element 114) of the bottom segment (Figure 1, section 102, element 102B) has a protrusion (Figure 1, section 102, element 112) formed in the connector groove wherein the protrusion is receivable into the recess formed in the connector tongue of the top segment ([29], lines 1-5; [26], lines 1-6).
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify Ayres, by having the connector tongue of the top segment having a recess formed in the tongue and the connector groove of the bottom segment having a protrusion formed in the connector groove wherein the protrusion is receivable into the recess formed in the connector tongue of the top segment with Meinzer, in order to improve the connection between elements while the vessel cap is secured .
Regarding claim 23, Ayres as modified discloses the tool recited in claim 21. Further, Ayres as modified discloses the connector tongue of the top segment and the connector groove of the bottom segment. 
However, Ayres as modified does not explicitly disclose the connector tongue of the top segment has a protrusion formed on the connector tongue and the connector groove of the bottom segment has a recess formed in the connector groove wherein the protrusion is receivable into the recess formed in the connector groove of the bottom segment.
Meinzer teaches the use of a tool having recessing or protruding elements inside of connector tongues or grooves, and specifically teaches the connector tongue (Figure 1, section 106, element 120) of the top segment (Figure 1, section 106, element 106A) has a protrusion (Figure 1, section 106, element 120) formed on the connector tongue and the connector groove (Figure 1, section 102, element 114) of the bottom segment has a recess formed in the connector groove wherein the protrusion is receivable into the recess formed in the connector groove of the bottom segment ([29], lines 1-5; [26], lines 1-6). 
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify Ayres, by having the connector tongue of the top segment having a protrusion formed on the tongue and the connector groove of the bottom segment having a recess formed in the connector groove wherein the protrusion is receivable into the recess formed in the connector groove of the bottom segment with Meinzer, in order to improve the connection between elements while the vessel cap is secured .
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ayres (US Patent Application Publication No. 20170173769 A1), as applied to claim 23, and further in view of Meinzer (US Patent Application Publication No. 9757851 B2).
Regarding claim 14, Ayres as modified discloses the tool recited in claim 23. Further, Ayres as modified discloses the connector tongue of the intermediate segment and the connector groove of the bottom segment.  
However, Ayres as modified does not explicitly disclose the connector tongue of the first portion of the intermediate segment has a recess formed in the tongue and the connector groove of the second end portion of the bottom segment has a protrusion formed in the connector groove wherein the protrusion is receivable into the recess formed in the connector tongue of the first end portion of the intermediate segment.
Meinzer teaches the use of a tool having recessing or protruding elements inside of connector tongues or grooves, and specifically teaches the connector tongue (Figure 1, section 104, element 120) of the first portion of the intermediate segment has a recess (Figure 1, section 104, element 120) formed in the tongue and the connector groove (Figure 1, section 102, element 110) of the second end portion of the bottom segment has a protrusion (Figure 1, section 102, element 112) formed in the connector groove wherein the protrusion is receivable into the recess formed in the connector tongue of the first end portion of the intermediate segment ([29], lines 1-5; [26], lines 1-6). 
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify Ayres, by having the connector tongue of the first portion of the intermediate segment has a recess formed in the tongue and the connector groove of the second end portion of the bottom segment has a protrusion formed in the connector groove wherein the protrusion is receivable into the recess formed in the connector tongue of the first end portion of the intermediate segment with Meinzer, in order to improve the connection between elements while the vessel cap is secured .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA ROCHELLE WILLIAMS whose telephone number is (571)272-6999. The examiner can normally be reached Mon-Fri, 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALYSSA R WILLIAMS/Examiner, Art Unit 3723                                                                                                                                                                                                        

/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723